[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 MAY 30, 2007
                                No. 04-15928
                                                               THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                      D. C. Docket No. 04-60128-CR-WPD

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

WILNER JOSEPH,

                                                          Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 30, 2007)

Before ANDERSON, MARCUS and COX, Circuit Judges.

PER CURIAM:

      After oral argument and careful consideration and for the reasons fully

discussed at oral argument, we readily conclude that the judgment of the district
court is due to be affirmed. Issues that were not discussed at oral argument are

rejected as wholly without merit.

      AFFIRMED.




                                         2